Citation Nr: 1215536	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right elbow disability.

5.  Entitlement to an initial compensable rating for exostosis of the left forehead.

6.  Entitlement to an initial rating in excess of 10 percent for psoriasis.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO).  Jurisdiction of the Veteran's claims file was later transferred to the RO in New York, New York.  In the June 2007 rating decision, in relevant part, the RO granted service connection for psoriasis and exostosis and denied service connection for right and left knee disabilities, a back disability, and a right elbow disability.  The Veteran's disagreement with the initial ratings assigned and these denials of service connection led to this appeal.

The Veteran presented testimony before the undersigned in January 2011.  A transcript of this hearing has been associated with her VA claims file.  

The issues of entitlement to initial higher ratings for service-connected psoriasis and exostosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the time of the January 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal as to the issues of service connection for right and left knee disabilities, a back disability (lumbosacral disability), and a right elbow disability.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of the issues of service connection for right and left knee disabilities, a back disability (lumbosacral disability), and a right elbow disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105 (West 2002).  A substantive appeal may be withdrawn in record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2011).  Withdrawal may be made by a veteran or her authorized representative.  38 C.F.R. § 20.204(a) (2011).

The Veteran had perfected claims for entitlement to service connection for right and left knee disabilities, a back disability (lumbosacral disability), and a right elbow disability.  At the January 2011 Board hearing (see Board Hearing Tr. at 2), the Veteran withdrew the appeal as to these claims and submitted a statement dated January 7, 2011 documenting this desire to withdraw her appeal as to these claims.  See 38 C.F.R. § 20.204(b)(1) (2011).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  38 C.F.R. §§ 20.202, 20.204(c) (2011).  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues.

ORDER

The claims of entitlement to service connection for right and left knee disabilities, a back disability (lumbosacral disability), and a right elbow disability are dismissed.


REMAND

During Board testimony, the Veteran testified that her service-connected psoriasis had worsened since the last provided VA examinations that evaluated the skin in March and April 2007.  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).

The Board is cognizant that the Veteran was scheduled for a December 2009 skin VA examination, but failed to report.  See 38 C.F.R. § 3.655 (2011).  At the Board hearing, however, she testified that she had moved and did not receive notice of the scheduled examination.  See Board Hearing Tr. at 9-10.  Review of records in Virtual VA indicate that her current address is different than the address used to notify her of this VA examination.  At the hearing, the Veteran stated she was willing to report to a future scheduled examination.  See Board Hearing Tr. at 10.  In an effort to ensure a complete record on which to determine the severity of the Veteran's service-connected psoriasis, the Board remands the appeal to enable the scheduling of an additional VA examination.  See 38 C.F.R. § 3.159 (2011).  

The Veteran has not indicated that the exostosis disability has increased in severity since the last VA examination.  As the examiner will provide evidence on this disability when detailing the psoriasis disability, the Board finds that adjudication of this issue should be stayed to allow for review of this evidence prior to a decision on the merits.

In addition, at the time of the January 2011 Board hearing, the Veteran submitted additional evidence, along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  Along with this evidence, the Veteran submitted two VA Form 21-4142s, Authorizations and Consents to Release Information to VA.  The Board notes that these January 2011 VA Form 21-4142s have expired.  Although the Veteran submitted one page from each of the two providers listed in the VA Form 21-4142s, VA has not yet had the opportunity to assist the Veteran in obtaining additional records from these two sources.  See 38 C.F.R. § 3.159(c) (2011).  Upon remand, the AMC should assist the Veteran in obtaining outstanding records from the sources listed in the January 2011 VA Form 21-4142s, with any necessary assistance from the Veteran (to include obtaining non-expired VA Form 21-4142s).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining outstanding records from the sources listed in January 2011 VA Form 21-4142s of file, with any necessary assistance from the Veteran (to include obtaining non-expired VA Form 21-4142s).  Associate any obtained records with the claims file or upload them into the Veteran's Virtual VA file.

2.  After completing the development outlined in paragraph (1) of this remand, schedule the Veteran for an examination to determine the current nature and severity of her psoriasis.  The examiner is specifically directed to thoroughly address the percentages of the body affected and percentage of exposed areas affected, as well as the treatment currently being used for the disability.  In addition, the examiner should evaluate the size and characteristics of the exostosis of the left forehead.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

3.  Thereafter, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, based on a complete review of all updated relevant evidence, including the record indentified in paragraph (1) of this remand, the results of the VA examination, and any other new evidence.  After allowing the appropriate time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


